ACCEPTED
                                                                   06-14-00186-CR
                                                         SIXTH COURT OF APPEALS
                                                              TEXARKANA, TEXAS
                                                               4/8/2015 2:50:48 PM
                                                                   DEBBIE AUTREY
                                                                            CLERK

    NO. 06-14-00186-CR, 06-14-00187-CR, 06-14-00188-CR

                                                FILED IN
                                         6th COURT OF APPEALS
                                           TEXARKANA, TEXAS
               TO THE COURT OF APPEALS   4/8/2015 2:50:48 PM
      SIXTH   DISTRICT OF TEXAS AT TEXARKANA DEBBIE AUTREY
                                                 Clerk


   DARRIAN DE’ANTHONY DAVIS-SANDERS, Appellant

                           V.

              THE STATE OF TEXAS, Appellee



                         *****

APPELLATE COUNSEL’S AMENDED MOTION TO WITHDRAW

                         *****


                  DONALD K. HOOVER
                   Counsel for Appellant
                   Bar I.D. No. 24053019

                   414 W. Sam Rayburn
                   Bonham, Texas 75418
                 903/820-8464 (Telephone)
                 972/767-4355 (Facsimile)




    NO. 06-14-00186-CR, 06-14-00187-CR, 06-14-00188-CR
           NO. 06-14-00186-CR, 06-14-00187-CR, 06-14-00188-CR

                       TO THE COURT OF APPEALS

      SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA

DARRIAN DE’ANTHONY DAVIS-SANDERS,
                                                                     Appellant

V.

THE STATE OF TEXAS
                                                                     Appellee

                                    *****

     APPELLATE COUNSEL’S AMENDED MOTION TO WITHDRAW

                                    *****

TO THE HONORABLE COURT OF APPEALS, SIXTH DISTRICT OF TEXAS
AT TEXARKANA:

      Comes now, Donald K. Hoover, counsel for the Appellant, move this Court for

an Order allowing counsel to withdraw as appellate counsel of record for Darrian

De’Anthony Davis-Sanders. In support of this motion, Counsel would show the Court

the following:

1. The Movant was appointed as appellate counsel for the Appellant, Darrian

De’Anthony Davis-Sanders.

2. Good cause exists for counsel to withdraw as the Movant has accepted a position

as a prosecutor with the Fannin County District Attorney's, which Counsel started on
March 30, 2015. This has create a conflict of interest since Counsel will represent the

State of Texas. Moreover, as a prosecutor, Counsel is prohibited from private

practice. It is for these reasons Counsel must seek withdrawal from this case.

3. The trial court has appointed attorney, Micah Belden, to replace Movant as

Appellant’s attorney, and he has entered his appearance in this matter. Mr. Belden’s

address and phone number are as follows: 711 N. Travis Street, Sherman, Texas,

75090, (903) 744-4252.

4. Currently, the Appellant’s brief is due to be filed in this case on April 15, 2015.

There are no other settings or deadlines in this matter.

5. Movant has provided Mr. Belden with an electronic copy of all files, pleadings

and transcripts, in this case, and fron the trial court level.

6. The Appellant has been notified of this Motion by first-class mail and by certified

mail, return receipt requested, at his last known address: Mr. Darrian D. Davis-

Sanders, #01957802, Eastham Unit- TDCJ 2665 Prison Road #1 Lovelady, Texas

75851.

7. The Appellant has been notified of his right to object to this Motion. (See Notice

to Appellant below).

8.   This Motion is not sought for delay, but so that justice may be done and so the

Appellant can be represented by qualified counsel.
           Notice to Appellant, Darrian De’Anthony Davis-Sanders

      You do not have to agree to this motion. If you wish to contest the
withdrawal of Donald K. Hoover as your attorney, you should state your
objections, and reasons behind any objections, IN WRITING to the 6th Court of
Appeals at the Bi-State Justice Building, 100 North State Line Avenue #20,
Texarkana, Texas 75501. nd hearing will be set regarding this matter appear at the
hearing.

      WHEREFORE, the Appellant prays that the Court grant this Motion and

allow him to withdraw as appellate counsel of record for Mr. Davis-Sanders.


                                      Respectfully submitted,

                                        /s/ Donald Hoover
                                      Donald Hoover
                                      Counsel for Appellant
                                      Bar I.D. No. 24053019
                                      414 W. Sam Rayburn
                                      Bonham, Texas 75418
                                      (903) 820-8464 (Telephone)
                                      (972) 767-4355 (Facsimile)
                           CERTIFICATE OF SERVICE

      A copy of the foregoing Appellant Counsel’s Amended Motion to Withdraw
has been mailed via first-class mail, certified mail, return receipt requested, or by
hand-delivered, on April 7, 2015, to:

Via Hand Delivery
Fannin County District Attorney’s Office
Fannin County Courthouse
101 E. Sam Rayburn
Bonham, Texas 75418

Via Hand Delivery
Mr. Micah Belden
711 N. Travis Street
Sherman, Texas 75090

Via first-class mail and by certified mail, return receipt requested
Mr. Darrian D. Davis-Sanders
#01957802
Eastham Unit- TDCJ
2665 Prison Road #1
Lovelady, Texas 75851


                                          /s/ Donald Hoover
                                        Donald Hoover